        Case 1:12-cr-00271-BLW Document 64 Filed 01/06/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF IDAHO


  UNITED STATES OF AMERICA,
                                              Case No. 1:12-cr-00271-BLW
        Plaintiff,
                                              MEMORANDUM DECISION
         v.                                   AND ORDER

  JEREMY DOUGLAS BLEVINS,

        Defendant.



                                INTRODUCTION

      Before the Court is Jeremy Blevins’ Motion for Modification of Imposed

Term of Imprisonment for Extraordinary and Compelling Reasons. Dkt. 59.

Blevins’ requests, pursuant to 18 U.S.C. 3582(c)(1)(A), that the Court amend his

federal sentence to run concurrent with his sentences in state court. The

Government opposes the motion. Dkt. 63. For the reasons that follow the Court

will deny the motion.

                                 BACKGROUND

      On November 28, 2017, Blevins’ supervised release was revoked and the

Court sentenced him to 11 months incarceration, to run consecutive to his pending


MEMORANDUM DECISION AND ORDER - 1
         Case 1:12-cr-00271-BLW Document 64 Filed 01/06/21 Page 2 of 4




parole violations in Ada County and pending felony case in Canyon County. Dkt.

55. This was the second time Blevins’ supervised release had been revoked. At the

hearing the Court expressed concern that, because of his federal detainer, Blevins

would not be able to participate in programing while serving time for his state

charges. Dkt. 63-1. However, the Court was equally concerned that this was

Blevins’ second revocation hearing, and he had – in a short period of time – come

back before the Court for refusing to comply with the conditions of supervised

release. Id.

       Blevins is currently incarcerated at the Idaho Maximum Security Institution

serving his state sentences. Dkt. 63-2. His state parole hearing is set for February

2021. In his motion Blevins explains that he has done well while in state custody,

completing significant programming and remaining incident free. Dkt. 59.

                                      ANALYSIS
       Blevins seeks compassionate release under 18 U.S.C. 3582(c)(1)(A). To

grant compassionate release, a district court must, as a threshold matter, determine

whether a defendant has exhausted his or her administrative remedies. Id. The

statute provides, in relevant part, that a court

       [...] upon motion of the defendant after the defendant has fully
       exhausted all administrative rights to appeal a failure of the Bureau of
       Prisons to bring a motion on the defendant's behalf or the lapse of 30
       days from the receipt of such a request by the warden of the



MEMORANDUM DECISION AND ORDER - 2
        Case 1:12-cr-00271-BLW Document 64 Filed 01/06/21 Page 3 of 4




      defendant's facility, whichever is earlier, may reduce the term of
      imprisonment[...]
18 U.S.C. § 3582(c)(1)(A).

      Blevins is still in state custody serving time on his state sentences. He is not

yet in BOP custody and has not made a request for compassionate release to BOP.

Therefore, he has not exhausted his remedies under § 3582(c)(1)(A) and the statute

does not permit the Court to consider his motion.

      Further, the amount of time Blevins will have served between his state and

federal sentences, standing alone, is not an extraordinary and compelling reason to

modify his sentence. § 3582(c)(1)(A). At sentencing, the Courts concerns were

twofold: First, the Court was concerned with Blevins’ ability to participate in

programing while in state custody – which he has been able to do. Second, was

Blevins repeat willful failure to comply with the conditions of supervised release.

Blevins has been able to participate in programming while in state custody,

addressing the Court’s first concern. While Blevins was not paroled as early as

counsel or the Court may have anticipated, this does not constitute an extraordinary

and compelling circumstance.

      Accordingly, the Court will deny Blevins’ motion without prejudice.




MEMORANDUM DECISION AND ORDER - 3
       Case 1:12-cr-00271-BLW Document 64 Filed 01/06/21 Page 4 of 4




                                   ORDER

     IT IS ORDERED that Jeremy Blevins’ Motion for Modification of

Imposed Term of Imprisonment for Extraordinary and Compelling Reasons (Dkt.

59) is DENIED without prejudice.



                                         DATED: January 6, 2021


                                         _________________________
                                         B. Lynn Winmill
                                         U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
